OFFICE   OF THE ATTORNEY    GENERAL      OF TEXAS

                          AUSTIN




Honorable leaver a. Baker, Chaimuxn
Btate ILoard of Gontrol
Austin, lwas



                           Re;    lfhethor o




                                                        0tewRedor
                                                        9 of ~TexatB.

                                               letter reqmsting   an




                          the aplnloa there would ba
                          out rhet&er we had the legal
                         superlatenWmt  to hir6 those
                        e requested me to obtain a.23
                           rould npprociate pour ad-


          *Doe&i tba Btate Board of Coaitrol Qr any
           employee thereof, hsve the Xegaf author-
           ity to permU inm3tee of the~6atestfll.e
           State &ho01 for boys to work tor hlre
           or otherwise, on real property not ow-
           ed, or 1ealmdbY   the state of mxas?"
Boaorable   Oea~er Il. Bakerr Chairman - page e




           It is thsrirsl opinion of this Deportment that
asithsr the 8kte Baud    OS Control aor aq other sgsnor
in the State respOnsible in aws&re iOr the oontrol snd
msnsgeinsnt of the Qateorille State 80hool ior Boys has
fihe authority to permlt inmates o? th8t iastltution to
work iOr hire or otheruise for private persons, as Is&i-
eat&l in your inqlliry.

          Title se0 of the Retieed Ciril Statutes - Artioles
6119 tdwough 6190 -- deals tit& the skanagemeat sad control oi
the state furendle Xm&sing mhool.

            brtlol? 6110 opeolflosllj Ueslares:

           sShhe Board of Control and the 6uperintsndent
     o? the State Ju~ePils Trairdng sOho          shsll pro-
     *tl~ Sor and muintai?   su+bl+   ias+-uotlon      und
     trsl~     of the ;Lamass of sud sahoolL         Said in-
     rtruotlona shsll inc1uQ.s oosron 80hool or s           0ul-
     tursl branoher,or all ss w      be deemed de     Elf? 8bls
     by aaM Beard am% 8uperintemlsat. l l s .s

          There is a0 other prorision Of the statutes psrt2nent
ia its bearing upon the qUeStiOn PrOpOUaded.

          By and largei the ststufe la a wholss~me an6 humane
one for the restraint    sod at the sW.3 time the protection snd
oorreofion ot juveulles tmsadtted    to the oure of the Institu-
Lion. In efteot,     suoh inmates sro wards ot the Mute, tan&w
the lnwdiats   oar6 sad aqawvidon     of the boards pad otiiaers
nrtnw.  The p0ssr thus donfsrrsd upon the b0arQs and offiosra
OsrrLes ritb it the oorraspomling OffIOial duties imp0sed.

            It   is &tal     law that Ofnoers,   boards and
sgeaoies    of the    state
                      hste stwb pouers 0nl7 as are oonferred
upon them by law. It is further f’uadqmtal     188 that suah
offloers, boards an& agenoles ms$ not delegate their offi-
oial potera to anothsr in anywkse or t0 any sxtent.

            One, ii     not tie   ohioi   ooiwern of t&e law is, that
ju~etilesooamdtted to the hailing    Gohool shall be,nnder
the inmsdiate supervision p~tidt3d b7 lu:-    that fs, of the
offloers ark3 pers0ns nam0d in t&e ststntss.

          .clssrljr,If the ingotes were hIred Out to farmers to
ussist them In gathering    tlwlr     orops,or in other ffmu work, at
peak. times,  or otherwise,       the boys w?uld not be under the lr
imaersbxe leaver 5. iwer,          chpiroan - page 3




rerllste   supervision    ot We oomtita$ed            sutibotities    for
euoh   pr&od,   ibut,   on the   oontruy,     touhl     be   umter   the    iw
m&ate supervtdon toaaa&eat oi the?armerortamers
to whomthe7 8ere hired. me nr& o? t&e Institution sre
aot ahsttels to be bsrtemd, bLre& or lesnsd for the oan-
v;FFb;eof the farmers or the twnmnleaoe or pref%t to
           . The p8rtWulsr rork mntioa61S b7 7ou m&7well
be8hslpful    onein swortb7osuse,sM       oinohtrrt  to the,
jtweafles.   But, grsstiq   the paver, there roald be no
stopping plsae.   Once reoog&md te exist, the parer ooald
be exerohedin~uys      mast dsmagbg sadburtfultotbewsr&~.                           .
          l%ie pollay hero ststea bss heretofore been sw
noorro~by us in tbedepsrtmsntsl     opinion ment&nwtlln7onr
letter -- IIo. 0-4727 -- (lea-   titll the haring out OS
state oomlats .                                        .
            I? eme tions are to be msde to this polia7 ot
the State in deal %s u.th its turaa, the matter is eae
tar the leglslativs   coaefderatisn, snd not for the oourts
sn&offlaers    canaernedenl7riththei.nterpetstiaaoP      the
1Sf.
                                            Ysr7trul77aurs


                                      =,=-yy$yy*
                                                             Oaio SpGer
                                                              Aad.stult




                                                                                 COYMn-rEL